Cite as 2013 Ark. 404

                 SUPREME COURT OF ARKANSAS
                                          No.   CR-06-709

                                                     Opinion Delivered   October 10, 2013
MICHAEL MYERS                                        PRO SE JOINT PETITION TO
AND SCOTT HALL                                       REINVEST JURISDICTION IN
    PETITIONERS                                      CIRCUIT COURT TO CONSIDER A
v.                                                   PETITION FOR WRIT OF ERROR
                                                     CORAM NOBIS [LONOKE COUNTY
STATE OF ARKANSAS                                    CIRCUIT COURT, 43CR-03-204 AND
    RESPONDENT                                       43CR-03-206]


                                                     JOINT PETITION DENIED.


                                          PER CURIAM


       In 2005, judgments were entered against Michael Myers and Scott Hall reflecting that

each had been found guilty of various drug-related offenses. Myers was sentenced to a total of

288 months’ imprisonment, and Hall was sentenced to a total of 240 months’ imprisonment.

On joint appeal, the Arkansas Court of Appeals affirmed. Myers v. State, CACR- 06-709 (Ark.

App. Mar. 21, 2007) (unpublished).

       Now before us is petitioners’ pro se joint petition in which they seek to have jurisdiction

reinvested in the trial court to consider a petition for writ of error coram nobis.1 A petition for

leave to proceed in the trial court is necessary because the trial court can entertain a petition for

writ of error coram nobis after a judgment has been affirmed on appeal only after we grant

permission. Cromeans v. State, 2013 Ark. 273 (per curiam); Sparks v. State, 2012 Ark. 464 (per



       1
        The petition was assigned the docket number for the direct appeal of the judgments of
conviction.
                                      Cite as 2013 Ark. 404

curiam); Dansby v. State, 343 Ark. 635, 37 S.W.3d 599 (2001) (per curiam).

       A writ of error coram nobis is an extraordinarily rare remedy, more known for its denial

than its approval. Cromeans, 2013 Ark. 273; Howard v. State, 2012 Ark. 177, 403 S.W.3d 38. The

writ is allowed only under compelling circumstances to achieve justice and to address errors of

the most fundamental nature. McDaniels v. State, 2012 Ark. 465 (per curiam). We have held that

a writ of error coram nobis is available to address certain errors that are found in one of four

categories: insanity at the time of trial, a coerced guilty plea, material evidence withheld by the

prosecutor, or a third-party confession to the crime during the time between conviction and

appeal. Cromeans, 2013 Ark. 273; Pitts v. State, 336 Ark. 580, 583, 986 S.W.2d 407, 409 (1999)

(per curiam). The function of the writ is to secure relief from a judgment rendered while there

existed some fact that would have prevented its rendition if it had been known to the circuit

court and which, through no negligence or fault of the defendant, was not brought forward

before rendition of judgment. McFerrin v. State, 2012 Ark. 305 (per curiam); Cloird v. State, 2011

Ark. 303 (per curiam). The petitioner has the burden of demonstrating a fundamental error of

fact extrinsic to the record. Williams v. State, 2011 Ark. 541 (per curiam). Coram-nobis

proceedings are attended by a strong presumption that the judgment of conviction is valid.

Roberts v. State, 2013 Ark. 56, ___ S.W.3d ___; Carter v. State, 2012 Ark. 186 (per curiam); Penn

v. State, 282 Ark. 571, 670 S.W.2d 426 (1984) (citing Troglin v. State, 257 Ark. 644, 519 S.W.2d

740 (1975)).

       In their joint petition, petitioners’ first claim for relief is based on their argument that

the trial court deprived them of their right to allocution before the entry of their judgments.



                                                2
                                       Cite as 2013 Ark. 404

The allegation of error is not subject to review in a coram-nobis proceeding because the matter

was known or could have been known to the petitioners at the time of trial such that the issue

could have been raised at trial. See Cromeans, 2013 Ark. 273. Claims that could have been raised

at trial are not grounds for the writ. Rodgers v. State, 2013 Ark. 294 (per curiam). This applies

even to issues of trial error of constitutional dimension that could have been raised in the trial

court. Id.

       Petitioners also make a number of claims of ineffective assistance of counsel. Allegations

of ineffective assistance are not a basis for a writ. This court has consistently held that claims

of ineffective assistance are outside the purview of a coram-nobis proceeding. Cromeans, 2013

Ark. 273; McDaniels, 2012 Ark. 465; Rodriguez v. State, 2012 Ark. 393 (per curiam); Rodgers v. State,

2012 Ark. 193 (per curiam); see also State v. Tejeda-Acosta, 2013 Ark. 217, ___ S.W.3d ___.

       Finally, petitioners claim that they were deprived of the right to a speedy trial based on

various statutory and constitutional arguments. Their claim of a speedy-trial violation is not a

basis for a writ. The question of whether there was a speedy-trial violation is one that could

have been addressed at trial and, if the issue were decided adversely to petitioners, on the record

on direct appeal. Rodgers, 2013 Ark. 294.

       Joint petition denied.




                                                 3